Citation Nr: 0311341	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  99-03 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD) greater than 30 percent 
before September 11, 1996 and greater than 50 percent from 
September 11, 1996.  

2.  Entitlement to a compensable disability rating for 
residual scar from neck burn.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from May 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1996 and June 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.
 
The case returns to the Board following a remand in January 
2001.  

The Board remanded the case in January 2001 for the RO to 
schedule the veteran for a Board videoconference hearing 
requested in his February 1999 substantive appeal and March 
1999 correspondence.  He failed to report for the hearing 
scheduled in August 2002.  The Board granted his subsequent 
motion for a new hearing.  Review of the veteran's appeal 
information reveals that he failed to report for the 
rescheduled hearing in February 2003.  Accordingly, the 
veteran's request for a hearing is considered withdrawn.  See 
38 C.F.R. § 20.704 (2002).   


REMAND

During the course of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), was enacted.  Among other things, the VCAA 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  In February 2003, the Board 
sent a letter to the veteran informing him of certain 
provisions of the VCAA under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002).  However, this regulatory provision 
was recently invalidated by the U. S. Court of Appeals for 
the Federal Circuit.  Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  Therefore, a remand is required so that the RO 
may address deficiencies in VCAA notice.  

Accordingly, the case is REMANDED for the following action: 

1. The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information he should provide and what 
information VA will attempt to obtain on 
his behalf.  The RO should afford the 
applicable opportunity to respond.  

2.  The RO should then readjudicate the 
claims of entitlement to an initial 
disability rating for PTSD greater than 
30 percent before September 11, 1996 and 
greater than 50 percent from September 
11, 1996 and of entitlement to a 
compensable disability rating for 
residual scar from neck burn, to include 
consideration of any evidence received or 
secured in response to the VCAA notice.  
If the disposition of either claim 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to comply with the holding in Disabled American 
Veterans v. Secretary of Veterans Affairs.  The Board 
intimates no opinion as to the ultimate outcome of the 
appeal.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

